Citation Nr: 0522168	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  95-41 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a meniscal tear of the right knee, with recurrent 
lateral instability from December 3, 1993 to February 22, 
1998; and entitlement to a rating in excess of 20 percent 
thereafter.  

4.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis with limitation of motion, right knee.   


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to August 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000 and in October 2003, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, for additional 
development. 

Also, when this case was previously before the Board, the 
veteran was rated 10 percent for a right knee disability.  
However, the RO, in an April 2005 rating decision, noted mild 
to moderate lateral instability, and increased the veteran's 
rating to 20 percent for a meniscal tear effective February 
23, 1998.  The veteran was also warded a separate 10 percent 
rating for his arthritis of the right knee.  This was a 
partial grant of benefits in that the veteran was not awarded 
the maximum benefit provided by the rating schedule, nor did 
it increase the veteran's rating at all prior to February 23, 
1998.  

As to the question of whether the Board has jurisdiction of 
the issues of entitlement to an initial evaluation in excess 
of 10 percent for a meniscus tear of the right knee, with 
recurrent lateral instability from December 3, 1993 to 
February 22, 1998, and to an initial rating in excess of 10 
percent for his arthritis of the right knee, arguably the 
veteran must file a Notice of Disagreement to initiate the 
appeal of these downstream issues involving the effective 
date assigned for the meniscus tear and the initial rating of 
10 percent assigned for arthritis.  However, as the original 
claim was for a higher rating for the right knee from the 
date of receipt of the original claim and the ratings are for 
separate manifestations of the same knee disability, the 
Board will construe the matter in favor of the veteran and 
assume jurisdiction of the issues as styled on the title page 
of this decision.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that the veteran was scheduled 
for a Travel Board hearing in December 2000, and that it was 
cancelled by the veteran.  He requested that the hearing be 
rescheduled.  The RO rescheduled another Travel Board hearing 
for October 2001.  However, when the RO sent notice of the 
hearing to the veteran, the correspondence was returned as 
undeliverable.  The RO must determine the veteran's current 
address and contact him for the purpose of determining 
whether he still wants a Travel Board hearing and if he does, 
such a hearing must be scheduled.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

If and only if the veteran does not request a Board hearing, 
the RO must undertake additional development.  Specifically, 
the Board remanded the issues currently on appeal to the RO 
in October 2003, because the veteran had not received notice 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA redefined VA's 
obligations with respect to its duty to assist the claimant 
with the development of facts pertinent to a claim and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b)(c) (2004).  

With respect to the veteran's claims for service connection 
for left ear hearing loss, and an increased rating for right 
ear hearing loss, the RO still has not provided the veteran 
with adequate VCAA notice.  The RO cited a letter dated April 
22, 2002 as VCAA notice, and included 38 C.F.R. § 3.159 in 
its April 2004 Supplemental Statement of the case.  
Nonetheless, all of the duties to notify the veteran under 
VCAA have not been met, to include being informed of the 
evidence that VA would obtain on his behalf, and the evidence 
that the veteran is responsible for furnishing himself.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.
In light of the foregoing, the claims of service connection 
for left ear hearing loss, and an increased rating for right 
ear hearing loss, must be remanded to the RO to fully comply 
with the notice requirements of VCAA.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

As to the veteran's increased rating claim for a right knee 
disability, the RO properly issued VCAA notice in June 2004.  
However, this issue was also remanded because the June 2002 
VA orthopedic examination failed to address the question of 
whether the veteran had right knee pain, flare-ups of pain, 
weakened movement, excess fatigability or incoordination 
resulting in any additional functional loss.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the RO properly scheduled the veteran for another VA 
examination, the August 2004 VA clinician also failed to 
address the Deluca criteria.  Accordingly, the claim for an 
initial or staged rating in excess of 10 percent for a right 
knee disability must be returned to the August 2004 clinician 
so that he can provide the RO with an addendum that properly 
addresses the presence or absence of these DeLuca factors.  
If the August 2004 VA clinician is unavailable, then the 
veteran must be afforded a new VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must determine the veteran's 
current address and contact him for the 
purpose of determining whether he still 
wants a Travel Board hearing.  If he 
does, the RO should then make the proper 
arrangements for such a hearing.

If and only if the veteran does not want 
a Board hearing, the RO should proceed 
with the additional development outlined 
below.

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for 
hearing loss in his left ear, and 
entitlement to an initial or staged 
compensable rating for hearing loss in 
his right ear, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

3.  The RO should return the claims file, 
along with a copy of this remand, to the 
VA clinician who preformed the August 
2004 examination of the veteran and 
request an addendum to his previous 
examination report.  The clinician should 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has any loss of function of 
the right knee due to pain or flare-ups 
of pain, supported by adequate pathology; 
and whether it is at least as likely as 
not the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
Such determinations should be expressed, 
if feasible, in terms of additional loss 
of range of motion.  If the clinician 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.  Any tests or an additional 
examination that is deemed necessary 
should be accomplished. 

4.  If, and only if, the August 2004 VA 
clinician is unavailable, the RO should 
arrange for a VA examination, by an 
appropriate examiner, to determine the 
nature and extent of disability from his 
service-connected right knee meniscal 
tear.  The claims file must be made 
available to and reviewed by the 
examiner.  All indicated testing should 
be performed, to include range of motion 
and tests for stability of the right 
knee.  The examiner should also opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any loss of function of the 
right knee due to pain or flare-ups of 
pain, supported by adequate pathology; 
and whether it is at least as likely as 
not the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
Such determinations should be expressed, 
if feasible, in terms of additional loss 
of range of motion.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.   

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

6.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for left ear hearing 
loss, an initial compensable evaluation 
for right ear hearing loss, an initial 
evaluation in excess of 10 percent for a 
meniscus tear of the right knee, with 
recurrent lateral instability from 
December 3, 1993 to February 22, 1998; 
and to a rating in excess of 20 percent 
thereafter; and an initial rating in 
excess of 10 percent for osteoarthritis 
of the right knee.  In doing so, the RO 
should consider all evidence, including 
but not limited to VA examination 
reports, associated with the claims file 
since the August 1998 supplemental 
statement of the case (SSOC).  If any of 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


